 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LENDWARD ALTON MIXON, JR.,                         No. 1:16-cv-01868-DAD-BAM (PC)
12                        Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS DENYING
14    H. TYSON, et al.,                                  PLAINTIFF’S MOTION FOR A
                                                         PRELIMINARY INJUNCTION
15                        Defendants.
                                                         (Doc. Nos. 34, 35)
16

17

18          Plaintiff Lendward Alton Mixon, Jr. is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action under 42 U.S.C. § 1983. The matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. This case

21   proceeds on plaintiff’s first amended complaint against defendants Jimenez and Metts for

22   deliberate indifference to serious medical needs in violation of the Eighth Amendment.

23          On January 16, 2019, plaintiff filed a motion to make court aware of circumstances

24   regarding discovery, which the court construed as a motion seeking a preliminary injunction.

25   (Doc. No. 34.) In his filing, plaintiff seeks a court order directing correctional officers to return

26   his discovery paperwork. (Id.)

27          On January 18, 2019, the assigned magistrate judge issued findings and recommendations,

28   recommending that plaintiff’s motion for preliminary injunction be denied. (Doc. No. 35.) The
                                                         1
 1   findings and recommendations were served on plaintiff and contained notice that any objections

 2   were to be filed within fourteen (14) days after service. (Id.) To date, no objections to the

 3   findings and recommendations have been filed, and the time in which to do so has now passed.

 4          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 5   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 6   and recommendations to be supported by the record and by proper analysis.

 7          Accordingly,

 8          1. The findings and recommendations issued on January 18, 2019 (Doc. No. 35) are

 9               adopted in full; and

10          2. Plaintiff’s motion for a preliminary injunction (Doc. No. 34) is denied.

11   IT IS SO ORDERED.
12
        Dated:     April 17, 2019
13                                                      UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
